Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2021 is considered by the examiner.

Reasons for Allowance
Claims 1-3, 7, 9, 11-13, 18-20, 23, 28-30, 32, 35, and 36 are allowed. The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of independent claim 1 is that the prior art does not disclose a core-shell perovskite nanocrystal comprising a core comprising at least one first halide perovskite nanocrystal, and a shell surrounding the core, wherein the shell comprises a second halide perovskite material different from a material of the first halide perovskite nanocrystal in conjunction with other limitations of the claim. The primary reason for allowance of independent claims 12, 20 and 30 is that the prior art does not disclose a core-shell structured perovskite particle comprising a core comprising at least one halide perovskite nanocrystal and a shell surrounding the core, wherein a plurality of ligands attached to surface of the shell to make the at least one halide perovskite nanocrystal more dispersible in a medium, in conjunction with other limitations of the claims.
The closest prior art reference (already on the record) is Chen in view of Chen ‘597. Modified Chen does not specifically teach a shell comprises a second halide perovskite material different from a 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433.  The examiner can normally be reached on Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726